




MARKET STOCK UNIT AWARD AGREEMENT
GRANTED UNDER
BIOGEN IDEC INC. 2008 OMNIBUS EQUITY PLAN


1.
Grant of Market Stock Units

Pursuant to the Biogen Idec Inc. 2008 Omnibus Equity Plan, as amended from time
to time (the "Plan"), Biogen Idec Inc. (the “Company”) hereby grants to you, an
employee of the Company or its Affiliates (the “Participant”) on each of the
grant dates specified on your Fidelity stock plan account (the “Grant Date”) to
you, the number of market stock units (the "Granted MSUs" or the "Award")
specified on your Fidelity stock plan account, subject to the terms and
conditions of this award agreement (“Agreement”) and the Plan. No MSU shall be
paid unless vested in accordance with this Agreement. The Participant’s rights
to the MSUs granted pursuant to this Agreement are subject to the restrictions
described in this Agreement and the Plan, in addition to such other
restrictions, if any, as may be imposed by law. All initially capitalized terms
used will have the meaning specified in the Plan, unless another meaning is
specified in this Agreement.


2.
Vesting

A.    The Participant shall have a nonforfeitable right to a portion of the
Award (such portion, the vested portion) only upon the dates posted on your
Fidelity stock plan account, except as otherwise provided herein or determined
by the Committee in its sole discretion. No portion of any Award shall become
eligible to vest on the vesting date unless the Participant is then, and since
the Grant Date has continuously been, employed by the Company or any Affiliate.
If the Participant ceases to be employed by the Company and its Affiliates for
any reason, any then-outstanding and unvested portion of the Award shall be
automatically and immediately forfeited and terminated, except as otherwise
provided in this Agreement and the Plan.
B.    (i) MSUs granted in 2013 or prior will become eligible to vest in four
equal installments on each of the first, second, third and fourth anniversaries
of the Grant Date (each a “Vesting Date”) (the "Vesting Period"). MSUs granted
in 2014 or thereafter will become eligible to vest in three equal installments
on each of the first, second and third anniversaries of the Grant Date.
(ii) On each Vesting Date, the number of MSUs that become eligible to vest on
such Vesting Date will vest based upon the change in the Biogen Idec share price
between the Vesting Date and the Grant Date. The calculation of the number of
MSUs that will vest is specified in the Long-Term Incentive Program Overview for
Executives for the year in which the MSUs were granted (“LTI Overview”) which is
also found on your Fidelity stock plan account. In the event and to the extent
that a number of the MSUs then eligible to vest do not vest on the applicable
Vesting Date in accordance with this Agreement and the LTI Overview, such MSUs
shall be immediately forfeited. In the event that the threshold is not met based
on the calculation described in the LTI Overview, any MSUs then eligible to vest
shall not vest and shall be immediately forfeited. In the event and to the
extent that the target is exceeded based on the calculation described in the LTI
Overview, an additional number of MSUs will vest. In no event shall the number
of MSUs that vest on the applicable Vesting Date exceed 150%, if granted in 2013
or prior, or 200% ,if granted in 2014 or thereafter, of the MSUs that became
eligible to vest on such Vesting Date.
C.    Except as otherwise provided in the Plan, upon termination of the
Participant's employment with the Company and its Affiliates for any reason, any
portion of the Award that is not then vested will immediately terminate, except
as follows:


(1)    any portion of the Award held by the Participant immediately prior to the
Participant's termination of employment on account of death or Disability will,
to the extent not vested previously, become eligible to vest as of the date of
such termination of employment, and such MSUs then eligible to vest will vest in
accordance with Section 2.B.(ii) with the date of the termination of employment
serving as the applicable Vesting Date; and


(2)    any portion of the Award held by the Participant immediately prior to the
Participant's Retirement, to the extent not vested previously, will remain
outstanding and will become eligible to vest over the remainder of the Vesting
Period as set forth in Section 2.B.(i) without regard to the service requirement
specified in Section 2.A., for fifty percent (50%) of the number of MSUs covered
by such unvested portion and for an additional ten percent (10%) of the number
of MSUs covered by such unvested portion for every full year of employment by
the Company and its Affiliates beyond ten (10) years, up to the remaining amount
of the unvested MSUs, and such MSUs that become eligible to vest will vest in
accordance with Section 2.B.(ii). For the avoidance of doubt, Retirement means
the Participant’s termination from the Company and its Affiliates after reaching
age 55 with ten (10) full years of service with the Company or its Affiliates,
but not including any termination For Cause or any termination for insufficient
performance, as determined by the Company and its Affiliates.


D.    Notwithstanding anything herein to the contrary, any portion of the Award
held by a Participant or a Participant's permitted transferee immediately prior
to the cessation of the Participant's employment For Cause shall terminate at
the commencement of business on the date of such termination.


3.
Delivery of Award

A.    With respect to a Participant who is not eligible for Retirement, within
30 days following the date on which an MSU becomes vested, the Company shall
issue to the Participant, subject to applicable withholding as discussed in
Section 7 of this Agreement, one share of common stock of the Company ("Common
Stock") in satisfaction of each vested MSU.


B.    With respect to a Participant who is or becomes eligible for Retirement at
any time during the Vesting Period, the Company shall issue to the Participant,
subject to applicable withholding as described in Section 7 of this Agreement,
one share of Common Stock for each vested MSU (determined in accordance with
Section 2 of this Agreement and Section 10 of the Plan) within 30 days of the
earliest of (i) the date the MSU otherwise would have vested under Sections 2.B.
and 2.C. of this Agreement or (ii) the date on which a Covered Transaction that
satisfies the definition of a "change in control event" under Section 409A
occurs.


C.    If you are a "specified employee" (as defined in Section 409A), you will
be paid on the earlier of (i) the date which is six (6) months after you
separate from service (within the meaning of Section 409A) or (ii) your date of
death or Disability. The preceding sentence will not apply to any payments that
are exempt from or are not subject to the requirements of Section 409A. For
avoidance of doubt, if payments would be made under Section 3.B.(i) or Section
3.B.(ii) before the six month payment date on account of other than your
separation from service, such payment will be made under Section 3.B.(i) or
Section 3.B.(ii) as applicable.


4.
Cancellation and Rescission of Awards

The Committee may cancel, rescind, withhold or otherwise limit or restrict the
Award prior to payment at any time if the Participant is not in compliance with
all applicable provisions of this Agreement and the Plan, or if the Participant
engages in any Detrimental Activity.


5.
No Voting, Dividend or Other Rights as a Stockholder

The Participant shall not have any rights as a stockholder with respect to any
shares of Common Stock to be issued under the Award until he or she becomes the
holder of such shares. Accordingly, the Award shall not be interpreted to bestow
upon the Participant any equity interest or ownership in the Company or any
Affiliate prior to the date on which the Company delivers to the Participant
shares of Common Stock. Furthermore, the Participant is not entitled to vote any
Common Stock by reason of the granting of the Award or to receive or be credited
with any dividends declared and payable on any share of Common Stock underlying
the Award prior to the payment date with respect to such share.


6.
Unfunded Status



The obligations of the Company and its Affiliates hereunder shall be contractual
only. The Participant shall rely solely on the unsecured promise of the Company
and nothing herein shall be construed to give the Participant or any other
person or persons any right, title, interest or claim in or to any specific
asset, fund, reserve, account or property of any kind whatsoever owned by the
Company or any Affiliate.


7.
Withholding

Awards will be subject to income tax withholding and reporting as required under
local law. If statutory withholding of taxes and/or social insurance is required
at the time of vesting, the Company will withhold from delivery to the
Participant a number of shares of Common Stock equal in value to the statutory
minimum amount required to be withheld. A similar amount of cash will be paid by
the Company on behalf of the employee to the applicable tax authorities. The
number of shares to be withheld will be calculated using the closing sales price
of a share of Common Stock on the Vesting Date. Shares (net of the number
withheld for the payment of withholding taxes, if applicable) will be delivered
to the Participant’s stock plan account upon vesting in accordance with the
Plan. The Company may, in its discretion, permit Participants to make
alternative arrangements for payment of any such taxes and/or social insurance.


In certain cases, local law may require that an award be subject to tax earlier
than the date of payment. If that occurs, the Company will notify the
Participant and will deduct the required tax amount from the Participant's pay
in accordance with applicable law.


8.
Provisions of the Plan

The Award is subject to the provisions of the Plan, which are incorporated
herein by reference, and in the event of any inconsistency or conflict between
the provisions of this Agreement and the Plan, the provisions of the Plan shall
control. A copy of the Plan as in effect on the Grant Date has been made
available to the Participant.


9.    No Right to Employment


The grant of the Award shall not constitute a contract of employment or confer
upon the Participant any right with respect to the continuance of his/her
employment by or other service with the Company or any Affiliate, nor shall it
or they be construed as affecting the rights of the Company (or Affiliate) to
terminate the service of the Participant at any time or otherwise change the
terms of such service, including, without limitation, the right to promote,
demote or otherwise re-assign the Participant from one position to another
within the Company or any Affiliate.


10.    Governing Law


The provisions of the Award shall be governed by and interpreted in accordance
with the laws of the State of Delaware.




IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.


Biogen Idec Inc.


By Kenneth DiPietro
EVP, Human Resources



1                